DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  line 3 should be amended to -providing [[a]] the rocker arm assembly comprising a rocker arm and a valve bridge-.  Appropriate correction is required.

Claim 23 is objected to because of the following informalities:  line 3 should be amended to - providing [[a]] the rocker arm assembly comprising a rocker arm and a valve bridge-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 22:
The claim is unclear because of limitation “wherein the adjusting screw is adjusted without being affected by lost motion force of the lost motion spring” in lines 1-2. The claim is unclear because it’s unclear what adjusting the adjusting screw without being affected by lost motion force of the lost motion spring means or requires since the lost motion spring exerts a force and the rocker arm and therefore the adjusting screw. Further, there is no explanation in the specification that explains this limitation so it is unclear to the office how to interpret this limitation.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-5, 7-9 and 23-25 is/are allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “compressing the lost motion spring by adjusting the adjusting screw and moving the collar and the rocker arm toward the feeler 
the prior art of record does not teach “compressing the lost motion spring by adjusting the adjusting screw without pinching the feeler gage and moving the collar and the rocker arm toward each other and the feeler gage; and continuing to adjust the adjusting screw and move the collar and the rocker arm to attain a desired lash” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 23.
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 11/18/2021, with respect to the non-final office action 8/3/2021 have been fully considered and are persuasive.

Regarding the 35 USC 103 claim rejections:
The applicant’s amendments to the claims have addressed the claim rejections and for this reason they are withdrawn. The applicants affidavit and arguments that the disclosed “prior art” is the inventor’s own work product which has never been made public (which is further 

Regarding the IDS submitted on 11/18/2021:
	The IDS submitted on 11/18/2021 is accepted.

Regarding the claims 10 and 12-17:
These claims are currently withdrawn however they do not appear to be allowable despite the fact claim 1 is allowable because it does not require the steps of the method and further does not include all of the structure established in claim 1. For this reason, it would appear the claims could still be rejected by references such as US patent application publication number 2014/0083381 to Roberts et al. (see figure 14 which includes a lost motion shaft 112 or 242).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2003/0024501 to McCarth et al. (see the lost motion shaft 130 and adjustment screw 126), US patent number 9,429,051 to Meneely et al. (see the lost motion shaft 62), US patent application publication number 2014/0083381 to Roberts et al. (see figure 14 which includes a lost motion shaft 112 or 242) and US patent number 9,016,249 to Roberts et al. (see the lost motion shaft 110).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/WESLEY G HARRIS/Examiner, Art Unit 3746